Citation Nr: 1105294	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-09 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for status post total right knee replacement.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to 
January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for a right knee 
scar, assigning a 10 percent evaluation, and continued a 
30 percent evaluation for status post total right knee 
replacement.  In July 2006, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in March 2007.  
His case is currently under the jurisdiction of the VA RO in 
Hartford, Connecticut.

In April 2010, the Board remanded the Veteran's claim of 
entitlement to an increased rating for status post total right 
knee replacement to the Appeals Management Center (AMC) for 
further evidentiary development, including providing the Veteran 
with additional notice and a new VA examination.  The Board is 
obligated by law to ensure that the AMC complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record shows that the AMC provided the Veteran 
with additional notice, including information on what is required 
to support a claim for a TDIU in April 2010.  In May 2010, the 
AMC provided the Veteran with a new VA examination.  Accordingly, 
all remand instructions issued by the Board have been complied 
with and this matter is once again before the Board.

As the Veteran is challenging the disability rating assigned for 
his right knee replacement, and the record raises assertions that 
he is unemployable because of this service-connected disability, 
the determination as to whether he is entitled to TDIU is part 
and parcel of the determination of the increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the 
Board has jurisdiction over the issue of TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected status post total right knee 
replacement is manifested by no more than intermediate degrees of 
residual weakness, pain, or limitation of motion, with no 
evidence of ankylosis of the knee, limitation of extension of the 
leg, or impairment of the tibia and fibula.

2.  The Veteran's service-connected disabilities are not of such 
severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent 
for service-connected status post total right knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Code 5055 (2010).

2.  The criteria for the assignment of a TDIU are not met, 
including on an extraschedular basis.  38 U.S.C.A. § 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, letters dated in 
February 2006 and April 2010 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio at 187.

Further, a letter dated in March 2006 informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his status 
post total right knee replacement most recently in May 2010.  
The examiner reviewed the Veteran's claims file and provided a 
thorough physical examination, including conducting the 
appropriate range of motion testing.  Therefore, the Board finds 
that the examination is adequate for determining the disability 
rating for status post total right knee replacement.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail so 
that the Board can perform a fully informed evaluation of the 
claim.

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected status post total right knee replacement since he was 
last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II. Merits of the Claims

A.. Increased Rating

The Veteran's service-connected status post total right knee 
replacement has been assigned a 30 percent evaluation under 
Diagnostic Code 5055.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Diagnostic Code 5055 provides the rating criteria for a knee 
replacement (prosthesis).  A 30 percent evaluation is assigned 
for the prosthetic replacement of a knee joint with intermediate 
degrees of residual weakness, pain or limitation of motion, rated 
by analogy to diagnostic codes 5256, 5261, or 5262.  This is the 
minimum rating provided for a service-connected knee replacement.  
A 60 percent evaluation is assigned for the prosthetic 
replacement of a knee joint with chronic residuals consisting of 
painful motion or weakness in the affected extremity.  A 
100 percent evaluation is assigned for one year following the 
implantation of a prosthesis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2010).

Diagnostic Code 5256 provides the rating criteria for ankylosis 
of the knee.  A 30 percent evaluation is assigned for ankylosis 
of the knee in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  A 40 percent 
evaluation is assigned for ankylosis of the knee in flexion 
between 10 degrees and 20 degrees.  A 50 percent evaluation is 
assigned for ankylosis of the knee in flexion between 20 degrees 
and 45 degrees.  A 60 percent evaluation is assigned for 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2010).

Diagnostic Code 5261 provides the rating criteria for limitation 
of extension of the leg.  Normal extension of the leg is 0 
degrees.  See 38 C.F.R. § 4.71, Plate II (2010).  Under 
Diagnostic Code 5261, a noncompensable rating is assigned for 
extension of the leg limited to 5 degrees.  A 10 percent rating 
is assigned for extension of the leg limited to 10 degrees.  A 
20 percent rating is assigned for extension of the leg limited to 
15 degrees.  A 30 percent rating is assigned for extension of the 
leg limited to 20 degrees.  A 40 percent rating is assigned for 
extension of the leg limited to 30 degrees.  And a 50 percent 
rating is assigned for extension of the leg limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Additionally, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides the rating criteria for impairment 
of the tibia and fibula.  A 10 percent evaluation is assigned for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation is assigned for malunion of 
the tibia and fibula with moderate knee or ankle disability.  A 
30 percent evaluation is assigned for malunion of the tibia and 
fibula with slight knee or ankle disability.  A 40 percent 
evaluation is assigned for nonunion of the tibia and fibula 
requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2010).

As referenced above, the Veteran was afforded a VA examination 
for his right knee most recently in May 2010.  At that time, he 
complained of an aching pain rated as 3 out of 10, which 
increased to 9 out of 10 with weight bearing.  He also reported 
trouble with sleeping due to pain, stiffness, intermittent 
swelling after being on his feet for 2 to 3 hours a day, 
instability or giving way with pain, and fatigability with no 
weakness, heat, or redness.  The Veteran indicated that he takes 
Vicodin for pain and uses an exercise bike to maintain his range 
of motion.  The examiner recorded range of motion measurements of 
100 degrees of flexion, with pain at 90 degrees, and 0 degrees of 
extension (full extension).  He noted that, although the Veteran 
experienced painful motion of the right knee, his range of motion 
was not additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance with repetitive use.  The 
examiner did not estimate an additional limitation of motion with 
flare ups.  The examiner diagnosed the Veteran with right total 
knee replacement in the past with chronic pain, decreased range 
of motion, and surgical scar with decreased sensation.  He 
concluded that the Veteran had moderate functional impairment as 
a result of subjective complaints.

The Veteran previously underwent a VA examination for his right 
knee in March 2006.  At that time, the Veteran complained of no 
pain at rest, with pain that he rated as 1 to 2 out of 10 with 
prolonged weight-bearing.  He reported chronic stiffness and 
swelling during a flare up, with no heat, redness, instability, 
giving way, locking, lack of endurance, dislocation, or recurrent 
subluxation.  He did not take any medication for his right knee.  
The examiner observed a very mild limp when the Veteran first 
stood up, with no effusion and very mild tenderness at the 
patellofemoral joint line.  The examiner recorded range of motion 
measurements from 0 degrees of extension to 140 degrees of 
flexion with minimal discomfort at the end.  The Veteran did not 
exhibit any fatigue, changes in range of motion, stiffness, or 
lack of endurance with repetitive use.  The examiner diagnosed 
the Veteran with a history of a total right knee replacement with 
mild-moderate functional limitations with prolonged weight-
bearing.

The medical evidence also includes private treatment records 
relating to the Veteran's right knee disability.  These records 
are consistent with the March 2006 and May 2010 VA examination 
reports.

With respect to the Veteran's right knee disability, the medical 
evidence of record does not establish that it warrants a 
disability rating in excess of 30 percent.  There is no 
indication that he experiences severe painful motion or weakness 
to warrant an increased rating of 60 percent.  Notably, both VA 
examiners described the Veteran's residuals as no more than 
moderate.  Further, the Veteran's right knee disability does not 
meet the criteria for a rating in excess of 30 percent under the 
identified analogous rating codes - 5256, 5261, and 5262.  He 
does not experience ankylosis, flexion limited to 30 degrees or 
more, or nonunion of the tibia and fibula.  As such, a disability 
rating in excess of 30 percent cannot be granted for the 
Veteran's right knee disability under Diagnostic Code 5055.

There is also no indication that the Veteran experiences any 
functional loss due to pain, weakness, fatigability, 
incoordination or pain on movement of a joint to warrant a higher 
rating.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also DeLuca, 
supra.  While the examiners noted the Veteran's complaints of 
painful motion and increased pain with standing, both denied any 
additional functional loss resulting from pain, weakness, 
fatigability, incoordination, or pain on motion.  As there is no 
evidence of such additional functional loss, an increased ratings 
under DeLuca is not warranted.

Additionally, the Board notes that the Veteran has been service 
connected for a right knee replacement specifically.  Therefore, 
the assignment of a higher rating under any other diagnostic 
codes relating to the knee is not appropriate.

Further, the Board notes that there is no indication in the 
medical evidence of record that the Veteran's right or left knee 
symptomatology warranted other than the currently assigned 
ratings throughout the appeal period.  As such, assignment of 
additional staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected right knee 
disability, the evidence of record does not reflect that the 
Veteran's disability picture is so exceptional that it is not 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned disability 
rating contemplate all of his complaints of residuals from a 
total knee replacement.  Diagnostic Code 5055 specifically 
applies to knee replacements and allows for the consideration of 
various residuals, including pain and weakness.  Further, 
38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional 
loss due to pain, weakness, fatigability, incoordination, or pain 
on movement of the joint.  As the Veteran's disability picture is 
contemplated by the rating schedule, the threshold issue under 
Thun is not met and any further consideration of governing norms 
or referral to the appropriate VA officials for extraschedular 
consideration is not necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issues to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of entitlement to an increased 
rating for his right knee disability, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

B. TDIU 

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disability, from 
obtaining and maintaining any form of gainful employment 
consistent with his or her education and occupational experience.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-connected 
disability or disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. § 
4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when a 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability, and 
consideration is given to the veteran's background including his 
or her employment and educational history.  See 38 C.F.R. 
§ 4.16(b) (2010).  The Board does not have the authority to 
assign an extraschedular total disability rating for compensation 
purposes based on individual unemployability in the first 
instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In 
determining whether unemployability exists, consideration may be 
given to the veteran's level of education, special training, and 
previous work experience, but it may not be given to his or her 
age or to any impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The Veteran is service connected for status post total right knee 
replacement, evaluated as 30 percent disabling; degenerative 
arthritis of the left knee, evaluated as 10 percent disabling; 
instability and laxity of the left knee, evaluated as 10 percent 
disabling; a right knee scar, evaluated as 10 percent disabling; 
right ear hearing loss, evaluated as 0 percent disabling; and a 
post-operative pilonidal cystectomy scar, evaluated as 0 percent 
disabling.  His combined rating is 50 percent according to Table 
1 of 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.254.26 (2010).  The Veteran does not have any 
service-connected disabilities ratable at 40 percent or more, and 
his total disability rating is less than 70 percent.  Therefore, 
his service-connected disabilities do not meet the percentage 
rating standards for schedular TDIU.  See 38 C.F.R. § 4.16(a) 
(2010).  Nonetheless, the Board must consider whether the 
evidence warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an extraschedular 
basis under the provisions of 38 C.F.R. § 4.16(b).  See also 
Bowling, 15 Vet. App. at 6.  For a veteran to prevail on a claim 
of entitlement to TDIU, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough; the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds no evidence 
suggesting that the Veteran's case is outside the norm, requiring 
extraschedular consideration.  

At the time of the March 2006 VA examination, the Veteran 
reported working as a tractor trailer driver delivering oxygen.  
Although his job required prolonged weight-bearing which led to 
increased pain, there is no indication that the Veteran was 
precluded from obtaining and maintaining any form of gainful 
employment.  To the contrary, the Veteran reported being employed 
at that time.

Additionally, at the May 2010 VA examination, the Veteran again 
reported full-time employment.  He indicated to the examiner that 
he was trying to move to a more sedentary job, but not that he 
was unable to obtain or maintain a job at that time.  He further 
denied losing any time at work due to his right knee disability.  
The examiner concluded that the Veteran was not unemployable as a 
result of his right total knee replacement.  There evidence 
simply does not show that the Veteran is either unemployed or 
unemployable.

With regard to the Veteran's other service-connected disabilities 
- degenerative arthritis and instability and laxity of the left 
knee, a right knee scar, right ear hearing loss, and a post-
operative pilonidal cystectomy scar - there is no indication that 
they interfere with his ability to work and the Veteran has not 
alleged such.

While the Board does not doubt that the Veteran's service-
connected disabilities have some effect on his employability, as 
evidenced by his 50 percent combined rating, the weight of the 
evidence does not support his contention that his service-
connected disabilities are of such severity so as to preclude his 
participation in any form of substantially gainful employment.  
The Board believes that the symptomatology associated with the 
service-connected disabilities is appropriately compensated by 
the currently assigned 50 percent combined rating.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 
(2010).  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  Thus, 
the Board finds that the RO's decision not to refer this issue to 
the Director of Compensation and Pension Service for 
extraschedular consideration of a TDIU was correct.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim for 
TDIU must be denied.  See 38 C.F.R. § 5107(b) (2010); Gilbert, 
supra.


ORDER

Entitlement to a disability rating in excess of 30 percent for 
status post total right knee replacement is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


